Citation Nr: 1420804	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial evaluation higher than 10 percent for service-connected posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971, and from September 1974 to June 1979.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that granted the Veteran's claim of entitlement to service connection for PTSD.  The Veteran has appealed the initial evaluation of 10 percent assigned for the disorder.  A video conference hearing was held with the Veteran at the RO in April 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of an increased rating for an acquired psychiatric disability.  

The Veteran was last afforded a VA psychiatric examination in April 2011.  During the April 2013 video conference, the Veteran essentially indicated that during this examination, he did not fully inform the examiner of the symptoms associated with his PTSD.  His representative indicated that perhaps a new VA examination was in order.  The Board agrees. 

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA psychiatric examination with to determine the current level of severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be provided.

The VA examiner should also comment on the effect of the Veteran's current service-connected PTSD symptomatology on his employability.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim for an increased initial evaluation for his service-connected PTSD.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



